Citation Nr: 1726783	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1999 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record. 

A March 2011 Board decision, in part, increased the Veteran's initial disability rating for his service-connected PTSD to a 50 percent evaluation, but denied a rating in excess of 50 percent.  In September 2011, the United States Court of Appeals for Veterans Claims (Court) order implemented a September 2011 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2011 Board decision that denied an initial rating in excess of 50 percent.

A November 2012 Board decision once again denied an initial rating in excess of 50 percent.  An April 2013 Court order implemented a March 2013 Joint Motion for Remand (JMR), vacating and remanding the November 2012 Board decision.

In February 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development in compliance with the March 2013 JMR.  

In November 2014, the Board once again denied an initial rating in excess of 50 percent.  Thereafter, the Veteran again appealed the decision to the Court, and pursuant to a March 2016 JMR, the Court vacated and remanded the Board's November 2014 decision.  

In May 2016 the Board remanded the appeal to the AOJ for additional development in compliance with the March 2016 JMR.  As will be explained in greater detail below, the AOJ has not substantially complied with the May 2016 remand directives, and additional remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that, following the March 2017 supplemental statement of the case, additional evidence was added to the record, including VA treatment records, and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  However, as the appeal is being remanded, the AOJ will have an opportunity to review this newly submitted evidence in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the May 2016 remand, the parties to the March 2016 JMR agreed that the Board erred in November 2014 when it denied entitlement to an initial rating in excess of 50 percent for service-connected PTSD with alcohol abuse.  The Board's statement that the Veteran's "historical abuse of alcohol is [. . .] contemplated by the current 50 percent rating," was found to be not supported by an adequate statement of reasons or bases.  The JMR noted that, although the Board could rely on an August 2014 VA medical opinion to find that there was no current impact on the Veteran's PTSD due to alcohol abuse, the record did not contain an opinion addressing the effect of alcohol abuse prior to 2014.  The parties agreed that the August 2014 medical opinion did not comply with the terms of the March 2013 JMR inasmuch as it did not address the effects, if any, that his alcohol abuse disorder had on his occupational and social functioning from 2003 to 2014.  

Thus, in compliance with the March 2016 JMR, the Board remanded the appeal to the AOJ in order to obtain a retrospective medical opinion that specifically and adequately addressed the severity of the Veteran's alcohol abuse disorder, and the impact that the disability had on his occupational and social functioning since 2003.  In providing the opinion, the Board directed the examiner's attention to a number of VA examinations and VA treatment records throughout the appeal period that specifically addressed the Veteran's alcohol abuse.

In May 2016, a VA medical opinion was obtained.  The examiner noted that the diagnosis of alcohol abuse disorder was separate and independent from his diagnosed PTSD, and that the symptoms of alcohol abuse disorder and PTSD did not overlap.

Because the May 2016 opinion was not responsive to the May 2016 remand directives, the AOJ obtained another medical opinion from a different examiner in February 2017.  Initially, the examiner noted that, unless otherwise specified, the Global Assessment of Functioning (GAF) scores assigned during the appeal period encompassed the symptomatology associated with both PTSD and alcohol abuse disorder, and that the scores were indicative of only moderate symptomatology.  The examiner then addressed the Veteran's post-service employment and education history, and concluded that his ability to work full time and attend classes for information technology indicated that he experienced, at a maximum, only a moderate level of impairment.  The examiner noted that his conclusion was based upon March and August 2014 VA medical opinions and a January 2017 VA treatment record.  Finally, the examiner listed a brief summary of VA examinations and VA treatment records; notably, however, the examiner only discussed one VA treatment record that discussed the Veteran's alcohol abuse, a December 2004 VA treatment record.

Unfortunately, the Board finds that the February 2017 medical opinion is not responsive to the May 2016 remand directives.  Specifically, insofar as it relates to the level of impairment caused by the Veteran's alcohol abuse disorder, the February 2017 VA opinion merely notes that GAF scores assigned throughout the appeal period encompass the Veteran's alcohol abuse disorder, but it does not provide an actual discussion of the effects, if any, that the Veteran's alcohol abuse disorder had on his occupational and social functioning.  Although GAF scores are important in evaluating mental disorders, VA must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Furthermore, although the Board identified a number of VA treatment records throughout the appeal period that discussed the Veteran's alcohol abuse, the examiner only discussed the contents of the December 2004 VA treatment record and did not provide an opinion with a reasoned explanation as to the effects, if any, that the Veteran's alcohol abuse disorder had on his occupational and social functioning since 2003.  

Finally, insofar as the February 2017 examiner relies upon the March and August 2014 VA medical opinions and the January 2017 VA treatment record to provide an opinion concerning the level of occupational and social functioning, as noted above, the March 2016 JMR explicitly determined that the March and August 2014 VA medical opinions did not adequately address the level of severity since 2003.  

Because the May 2016 and February 2017 VA medical opinions do not adequately address the questions posed by the Board in the May 2016 remand, the appeal must be remanded once again.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a psychologist or psychiatrist other than the medical professionals who rendered the May 2016 and February 2017 opinion.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the opinion should note that review.

The examiner should then render a retrospective medical opinion addressing the impact the Veteran's service-connected PTSD and alcohol abuse disorder had on his occupational and social functioning from July 10, 2003.  In this regard, the examiner should address the functional effects of both PTSD and alcohol abuse disorder, and discuss how those functional effects impacted his level of occupational and social functioning.

Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's service-connected PTSD and alcohol abuse disorder since July 10, 2003.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including the impact on social and occupational functioning, on each date.

In providing the requested opinion, the examiner's attention is invited to the following: VA examinations of February 2007 (no history of alcohol or substance abuse), June 2009 (noting use of alcohol to self-medicate), and September 2014 (noting negative screen in February 2014); see also VA treatment records throughout the appeal, noting the following: alcohol use began in last 7 years (December 2009); no alcohol use (March 2005, June 2005, September 2006, November 2006, November 2009, March 2010, July 2012); negative alcohol screens (August 2003, December 2004, September 2006, November 2009, January 2011); avoiding alcohol use/abuse (March 2010, January 2011, June 2011, July 2012); rare alcohol use (April 2010, July 2010); occasional alcohol use (April 2004, October 2004, December 2004, September 2006).

The reasons for any opinion offered must be provided.

2.  After completing the above action, and any other development deemed necessary, readjudicate the appeal.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




